This application is in condition for allowance except for the following formal matters: 
1) The presence of non-elected claims 1 to 12 (see below) and
2) The dependency of claims 13 to 16 which depend upon a claim withdrawn from consideration (again see below).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Newly submitted claims 1 to 12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: These claims are directed to a prepolymer while the original claims (though submitted in the improper “use of” format) where directed to a process in which the prepolymer is a reactant in the preparation of an alkoxysilane polymer.  Claims directed to the prepolymer itself were not previously submitted or examined.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1 to 12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 13 to 16 are objected to because of the following informalities:  These claims must be amended to be in independent form before they can be allowed.  Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
8/18/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765